DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered. Claims 13 and 15-24 are pending, of which claims 13, 18-21 and 24 are currently amended. Claims 1-12 and 14 are cancelled. No new matter has been added.
The previous rejections under 35 USC 103 are being maintained.

Claim Interpretation
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0148167 A1 (Sugawara) in view of US 2003/0180599 A1 (Kamihara).

    PNG
    media_image1.png
    267
    397
    media_image1.png
    Greyscale

Regarding claims 13, 15, 20, 21 and 24, Sugawara discloses a fuel cell system comprising a fuel supply arrangement and a fuel cell 1 configured to generate electrical energy, wherein the fuel supply arrangement comprises a fuel provision port connected to a fuel storage reservoir (high-pressure hydrogen storage tank 4) that stores fuel, a fuel supply port connected to the fuel cell 1 that generates electrical energy, a fuel supply duct (fuel supply stream passage 7) that supplies fuel from the fuel storage reservoir 4 to the fuel cell 1 [0138], wherein said fuel supply duct 7 is arranged between the fuel provision port and the fuel supply port, a fuel recirculation duct (fuel circuit stream passage 6) connected to the fuel supply duct 7 that returns unconsumed fuel from the fuel cell 1 to the fuel supply duct 7 [0140], [0142], a passive jet nozzle (ejector 2) disposed in the fuel supply duct 7 and configured to suck unconsumed fuel from the fuel circulation duct 6 making use of negative flow pressure, and mix the unconsumed fuel into the fuel supply duct 7 to supply the fuel cell 1 [0140], [0141], a bypass duct (bypass stream passage 25a) connected to the fuel supply duct 7 in parallel to the passive jet nozzle 2 

    PNG
    media_image2.png
    356
    628
    media_image2.png
    Greyscale

Sugawara does not teach a pressure monitoring device disposed in the fuel supply duct between the fuel provision port and the passive jet nozzle, wherein the activation device is connected to the pressure monitoring device and the bypass duct. Kamihara however teaches a pressure sensor 18 (pressure monitoring device, pressure transmitter) in a hydrogen supply passage 4 (fuel supply duct) upstream of an ejector 10 (passive jet nozzle), in communication with a controller 7 (activation device) that opens a bypass valve 12 (in a bypass duct), so that the pressure in the hydrogen supply passage 4 upstream of the ejector 10 can be accurately controlled with respect to transient fluctuations in the flow rate [0062], [0066]. See Fig. 6.  Therefore it would have been obvious to one of ordinary skill in the art to include a pressure 
Regarding claims 16 and 17, Sugawara further discloses a check device (check valve 8) disposed in the fuel circulation duct 6 upstream of a suction side (inhalation mouth 2a) of the passive jet nozzle 2 and configured to prevent backflow of fuel across the passive jet nozzle 2 into the circulation duct 6 when the fuel pump 5 is in the pumping mode [0140], [0143]. See Fig. 5B.
Regarding claim 19, Sugawara further discloses a valve 26a disposed in the bypass duct 25a and, in a first switching position (closed), prevents a flow of fuel in the bypass duct 25a and, in a second position (open), permits the flow of fuel in the bypass duct 25a [0151]. See Fig. 5B. When the valve in the bypass duct is connected to the controller which is connected to the pressure monitoring device, as taught by Kamihara, the structure would be fully capable of performing all of the claimed functionality.
Regarding claims 22 and 23, Kamihara further teaches that the pressure monitoring device 18 is arranged upstream of a pressure reducer (orifice 13 or throttle 20), because the pressure reducer 13/20 can produce a pressure loss which is substantially equal to the pressure .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0148167 A1 (Sugawara) in view of US 2003/0180599 A1 (Kamihara), as applied to claim 13, 15-17 and 19-24 above, and further in view of US 2013/0171531 A1 (Ikezoe).

    PNG
    media_image3.png
    245
    400
    media_image3.png
    Greyscale

The combination of Sugawara and Kamihara teaches the fuel supply arrangement of claim 13, as shown above, but does not teach a directional control valve disposed in the fuel supply duct upstream of the passive jet nozzle. Ikezoe however teaches a three-way valve 27 (directional control valve) connected to the output side of a control unit C and provided at the upstream side of an ejector 22 (passive jet nozzle) disposed in the feed pipe 20 (fuel supply duct) and at the location between the three-way valve 27 and downstream side of feed pipe 20a is provided a bypass pipe 27a (bypass duct) as a detour path, wherein the control unit C has the function of feeding the hydrogen-containing gas toward unit cell 11 via three-way valve 27 through either the ejector 22 or the bypass passage 27a [0101], [0103]-[0106]. See Fig. 6A. Therefore it would have been obvious to one of ordinary skill in the art to include, in the fuel supply arrangement of the combination, a directional control valve disposed in the fuel supply duct upstream of the passive jet nozzle, and, in a first switching position, permits a flow of fuel .

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
The applicant argues that the claimed functional limitations contribute to differences over the prior art in a way that the device is programmed/hardware-configured to implement the respective control function. However, these limitations do not structurally distinguish the claimed fuel cell system from the system taught by the prior art, which includes a programmable computerized controller which is fully capable of performing different control functions. Note paragraph [0291] of Sugiwara, which teaches an electronic control unit ECU, and paragraph [0033] of Kamihara, which teaches a controller comprising a microcomputer with a CPU, ROM, RAM and input/output interface.
In response to applicant's argument that the controller of Kamihara performs different functions than claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kamihara is being relied on only for its structural teaching of a pressure sensor in communication with a controller, not for its particular control method.
In response to applicant's argument that the references do not teach opening the valve when the pressure drops below a specific pressure value, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The applicant has failed to show that the claimed fuel cell system requires any different structure than is taught by the combination of Sugawara and Kamihara, or that the fuel cell system taught by the references would be incapable of performing any of the claimed functionality. See MPEP 2114.
In response to applicant's argument that the claimed fuel cell system provides efficient operation even when flow pressure drops as a result of an emptying fuel storage reservoir, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
The applicant further asserts that the combination of Sugawara and Kamihara renders the device of either invention unable to function as intended and inoperable, but has not provided any evidence or reasoning to support this assertion. To the contrary, it does not appear that incorporating a pressure sensor as in Kamihara into the fuel cell system of Sugawara would hinder its operation in any way.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that because the hydrogen pump 5 in Sugawara returns unreacted hydrogen to inhalation mouth 2a of ejector 2, it is not connected in parallel to the jet nozzle assembly between the fuel circulation duct and the fuel supply port. However, the hydrogen pump 5 is also connected to the fuel supply stream passage 7 (fuel supply duct) via the bypass stream passage 13, so as to be connected in parallel to the passive jet nozzle (ejector 2) between the fuel circulation duct (fuel circuit stream passage 6) and the fuel supply port as claimed. See Fig. 5B. Note also that Sugawara also specifically contemplates alternative parallel connections of the hydrogen pump 5, as shown in Figs. 6A, 6B and 7A, which may be used in conjunction with the bypass duct as illustrated in Fig. 5B. See paragraphs [0156], [0176], [0179].
For the above reasons, the previous rejections are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727